UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-6366



TOMMY HARRIS,

                                            Plaintiff - Appellant,

          versus


PIGGLY WIGGLY, INCORPORATED; CITY OF
GREENWOOD; LEE COUNTY DEPARTMENT OF
CORRECTIONS; MENTAL HEALTH,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Terry L. Wooten, District Judge.
(CA-04-23022-TLW)


Submitted:   June 23, 2005                 Decided:   June 30, 2005


Before WIDENER, MICHAEL, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tommy Harris, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Tommy Harris seeks to appeal the district court’s order

dismissing without prejudice his 42 U.S.C. § 1983 (2000) complaint.

We dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

               Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6).          This appeal period is “mandatory

and jurisdictional.”         Browder v. Dir., Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

               The district court’s judgment was entered on the docket

on December 20, 2004.       The notice of appeal was filed on February,

28, 2005.*      Because Harris failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we

dismiss the appeal.        We dispense with oral argument because the

facts    and    legal   contentions   are     adequately   presented   in   the




     *
      For the purposes of this appeal, we assume the date appearing
on the notice of appeal is the earliest date it could have been
properly delivered to prison officials for mailing to the court. See
Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266 (1988).

                                      - 2 -
materials   before   the   court   and     argument   would   not    aid   the

decisional process.



                                                                    DISMISSED




                                   - 3 -